DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 11/12/20.  Applicant amended claims 1, 4- 8, 11-15, canceled claims 2, 3, 9, 10.  Therefore, claims 1, 4-8, 11-15 are currently pending in this application.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
-In claims 1, 8, 15 of the amendment filed on 11/12/20, the applicants added the claimed limitations “setting a characteristic curve indicating an amount of reduction in torque corresponding to elapsed time when the fuel supply to the plurality of cylinders is stopped”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 4-7, 11-14 are rejected by virtue of their dependence on claims 1, 8, 15.  The amendment filed 11/12/20 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1, 4, 8, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over KASHIWABARA (JP 04265431) in view of lizuka et al. (US Patent 4,134,261).  
With regards to claim 1:
Kashiwabara discloses a cylinder deactivation system comprising: 
an internal combustion engine including a plurality of cylinders (see translation, par. [0007]);
an injector (not shown) configured to individually supply a fuel to each of the plurality of cylinders; and
an electronic control unit (6) (see Fig.1, par. [0013]) having a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured to perform:
outputting a mode switch instruction from a first mode in which a fuel supply to the plurality of cylinders is performed to a second mode in which the fuel supply to the plurality of cylinders is stopped (see par. [0007, 0009, 0030]); 
setting a characteristic curve indicating an amount of reduction in torque corresponding to elapsed time when the fuel supply to the plurality of cylinders is stopped (see translation, par. [0006-0009, 0016, 0022]);
when the mode switch instruction is output, controlling the injector so as to stop the fuel supply to the plurality of cylinders in stages (stepwise) in accordance with the characteristic curve (see translation, par. [0007, 0009, 0024, 0030]), and wherein the 
the setting including setting a plurality of the characteristic curves in accordance with the speed ratio of a transmission configured to change and output a rotation speed input from the internal combustion engine (see translation, par. [0006, 0008, 0009, 0010, 0015, 0016, 0019]).
However, Kashiwabara fails to disclose a first and second group of cylinders, and a first and a second catalyst device respectively disposed in an exhaust passage of the first and second group of cylinders. 
lizuka teaches a first group (#1, #2, #3) and a second group (#4, #5, #6) of cylinders and a first (16) and a second (17) catalyst device respectively disposed in an exhaust passage of the first and second group of cylinders (see Fig.1).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention, to modify Kashiwabara by using a first and second catalyst device respectively disposed in an exhaust passage of the first and second group cylinders as taught by lizuka, since the use thereof would have increased the efficiency for emission control system.

With regards to claim 4:
The modified Kashiwabara discloses the cylinder deactivation system according to claim 1, Kashiwabara further discloses wherein the microprocessor is configured to perform the setting including setting a plurality of the characteristic curves in 

With regards to claim 8:
Kashiwabara discloses a cylinder deactivation system comprising:
an internal combustion engine including a plurality of cylinders (see Fig. 1, translation, par. [0007]);
an injector (not shown) configured to individually supply a fuel to each of the plurality of cylinders; and
an electronic control unit (6) (see Fig. 1, par. [0013]) having a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured to function as an instructing unit configured to output a mode switch instruction from a first mode in which a fuel supply to the plurality of cylinders is performed to a second mode in which the fuel supply to the plurality of cylinders is stopped (see translation, par. [0007, 0009, 0030]), 
a setting unit configured to set a characteristic curve indicating an amount of reduction in torque corresponding to elapsed time when the fuel supply to the plurality of cylinders is stopped (see translation, par. [0006-0009, 0016, 0022]); and 
a controller configured to, when the mode switch instruction is output, control the fuel injector so as to stop the fuel supply to the plurality of cylinders in stages in accordance with the characteristic curve (see translation, par. [0007, 0024, 0030]), and wherein the microprocessor is configured to function as the controller controls the fuel injector so as to stop a fuel supply to the plurality of second group cylinders after a fuel 
the setting unit sets a plurality of the characteristic curves in accordance with the speed ratio of a transmission configured to change and output a rotation speed input from the internal combustion engine (see translation, par. [0006, 0008, 0009, 0010, 0015, 0016, 0019]).
However, Kashiwabara fails to disclose a first and second group of cylinders, and a first and a second catalyst device respectively disposed in an exhaust passage of the first and second group of cylinders. 
lizuka teaches a first group (#1, #2, #3) and a second group (#4, #5, #6) of cylinders and a first (16) and a second (17) catalyst device respectively disposed in an exhaust passage of the first and second group of cylinders (see Fig.1).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention, to modify Kashiwabara by using a first and second catalyst device respectively disposed in an exhaust passage of the first and second group cylinders as taught by lizuka, since the use thereof would have increased the efficiency for emission control system.

With regards to claim 11:
The modified Kashiwabara discloses the cylinder deactivation system according to claim 8, Kashiwabara further discloses wherein the microprocessor is configured to function as the setting unit configured to set the plurality of the characteristic curves 

With regards to claim 15:
Kashiwabara discloses a cylinder deactivation method of an internal combustion engine, the internal combustion engine including a plurality of cylinders (see translation, par. [0007]); and a fuel injector (not shown) being configured to individually supply a fuel to each of the plurality of cylinders, the cylinder deactivation method comprising:
outputting a mode switch instruction from a first mode in which a fuel supply to the plurality of cylinders is performed to a second mode in which the fuel supply to the plurality of cylinders is stopped (see translation, par. [0007, 0009, 0030]); 
setting a characteristic curve indicating an amount of reduction in torque corresponding to elapsed time when the fuel supply to the plurality of cylinders is stopped (see translation, par. [0006-0009, 0016, 0022]); and
when the mode switch instruction is output, controlling the injector so as to stop  the fuel supply to the plurality of cylinders in stages (stepwise) in accordance with the characteristic curve (see translation, par. [0024, 0030]), wherein 
the controlling includes controlling the fuel injector so that a fuel supply to the plurality of second group cylinders is stopped after a fuel supply to the plurality of first group cylinders is stopped (see translation, par. [0024, 0027, 0030]); and 
the setting including setting a plurality of the characteristic curves in accordance with the speed ratio of a transmission configured to change and output a rotation speed 
However, Kashiwabara fails to disclose a first and second group of cylinders, and a first and a second catalyst device respectively disposed in an exhaust passage of the first and second group of cylinders. 
lizuka teaches a first group (#1, #2, #3) and a second group (#4, #5, #6) of cylinders and a first (16) and a second (17) catalyst device respectively disposed in an exhaust passage of the first and second group of cylinders (see Fig.1).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention, to modify Kashiwabara by using a first and second catalyst device respectively disposed in an exhaust passage of the first and second group cylinders as taught by lizuka, since the use thereof would have increased the efficiency for emission control system.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over over KASHIWABARA (JP 04265431) in view of lizuka et al. (US Patent 4,134,261) as applied to claim 1 above, and further in view of Sasaki et al. (JP 2003-049684).
With regards to claims 7, 14:
The modified Kashiwabara discloses the cylinder deactivation system according to claims 1, 8 above; however, Kashiwabara fails to disclose detecting an air fuel ratio of an emission, controlling the injector with a feedback control so that the air fuel ratio detected by the air fuel ratio sensor becomes a predetermined air fuel ratio before the mode switch instruction from the first mode to the second mode is output; and when the 
Sasaki teaches an air fuel ratio sensor (13) (see Fig.1, translation, par. [0019]) configured to detect an air fuel ratio of an emission, wherein the microprocessor is configured to control the fuel injector so that the air fuel ratio detected by the air fuel ratio sensor becomes a predetermined air fuel ratio before the mode switch instruction from the first mode to the second mode is output (see translation, par. [0022]); and when the mode switch instruction from the first mode to the second mode is output, controlling the fuel supply part so as to stop a feedback control to the plurality of first group cylinders and continue a feedback control to the plurality of second group cylinders before a processing to stop the fuel supply to the plurality of first group cylinders is started and the processing is completed (see translation, par. [0014, 0025, 0062, 0064, 0067, 0069]).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention, to modify Kashiwabara by detecting an air fuel ratio of an emission, and controlling a fuel injector so that the air fuel ratio becomes a predetermined air fuel ratio as taught by Sasaki since the use thereof would have improved the efficiency for controlling the fuel injection that reduces a torque difference caused by a rapid change in engine torque during fuel cut (see Sasaki, translation, par. [0001]).

Response to Arguments
Applicant's arguments filed 11/12/20 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747